Simmons, C. J.
One who deliberately goes upon a railroad track in front of an approaching train, thinking that she can cross before the train reaches her, and miscalculating its speed because she is in front of it, can not recover for injuries resulting from being run down by the train, although the company’s servants may have been negligent in running at a high rate of speed at that point, and also in failing to check the speed of the train at a public roatl which crossed the track between the place where the train was when first seen by the plaintiff and the point at which the injury occurred. The above facts being set out in a declaration, a demurrer thereto was properly sustained; for it is clear, from the allégations made, that the plaintiff, by the exercise of ordinary care, could have avoided the -injury. See Hopkins; Pe-rs. Inj., §77; Central R. Co. v. Smith, 78 Ga. 694; Southern Ry. Co. v. Blake, 101 Ga. 217 ; Hopkins v. So. Ry. Co., 110 Ga. 85.

Judgment affirmed.


All the Justices concur.

Brinson & Davis, for plaintiffs.
Lawton & Qwmingham and 8. H. Jones, for defendant.